DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Response to Amendment
The Examiner notes that the Reply filed 4/5/2021 has not indicated where support for the claim amendments may be found in the original disclosure. Such a lack of indication renders it difficult to determine whether or not the amended and/or newly-

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although Applicant’s remarks filed 4/5/2021 indicate that this rejection has been overcome in the manner suggested by the Examiner on page 14 of the 2/4/2021 Detailed Action (combining them into a single claim that recites that the radii of curvature are the same or different from one another), no amendment to these claims has been made; therefore, the rejection is maintained.
Re claims 30 and 32: Independent claim 30 has been amended to require “a lumen in a wall of the deflectable catheter” wherein the first and second control are both “in the lumen”. Such an arrangement is not supported by the original disclosure and, therefore, constitutes new matter. Applicant discloses that the “controls” are “first and second handle knobs 28a, 28b” (Para 48) and does not provide support for the “controls” being of any other type besides knobs. Neither the Specification nor Drawings support knobs 28a, 28b being within “a lumen in a wall of the deflectable catheter”, nor do they set forth another type of “controls” that reside within “a lumen in a wall” of the catheter. 
Claims 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As set forth above, the original disclosure does not support an arrangement of controls that are in a lumen of a wall of the catheter as required by claim 30; additionally, controls having such a design would not be common knowledge to one of ordinary skill in the art. Therefore, one of ordinary skill in the art would not be enabled to make and/or use the invention as claimed in view of the specification. 
The Examiner notes that the disclosure differentiates between the terms “control” and “control elements”, wherein the “control […] can be used to selectively apply tension to the one or more control elements” (Para 50) and “controls” are denoted by reference character 26 and defined in an example as “first and second handle knobs 28a,28b” (Para 48) while “control elements” are denoted by reference characters 30 and defined in an example as “a pull element, a pull wire, a pull tube, a connection, a pull structure, etc.” (Para 47). Although the disclosure supports “control elements” 30w within various lumen 40 within the wall of the catheter (as seen in Fig 5, each control element 30w resides within its own lumen 40), it would not be proper to assume that a typographical error was made and that claim 30 intended to recite “control elements” instead of “controls” because the control elements 30w are not all in a single lumen as required by claim 30. Because no clear interpretation supported by the original claims 30 and 32 cannot be further examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PG PUB 2004/0044350) in view of Furnish (PG PUB 2016/0074625).
Re claim 1, Martin discloses a deflectable tip catheter 10 (Fig 1) comprising: a first deflection region (the portion of shaft 11 that extends along the “secondary curve 46” as seen in Fig 2B; Para 62) operably deflectable into a first curve 46 (Fig 2A) via a first control 24 (Fig 1; Para 59), and a second deflection region (the portion of shaft 11 that extends along the “primary curve 40” as seen in Fig 2A; Para 61) operably deflectable into a second curve 40 (Fig 2B) via a second control 22 (Fig 1; Para 59), wherein the first deflection region is distal the second deflection region (as seen in Fig 2B), wherein the first deflection region is independently deflectable relative to the second deflection region (due to each region being controlled by its own actuator, Para 59), wherein the second deflection require is independently deflectable relative to the first deflection region (due to each region being controlled by its own actuator, Para 59), and wherein a deflection bending moment of the first deflection region is isolated from in the proximal section, pulling on the second pullwire 124 creates a secondary curve in a section distal to the proximal section”).  Although Martin discloses that the controls “may take any suitable form including knobs, buttons, levers, switches, toggles, sensors or other devices” (Para 59), Martin does not explicitly disclose that the second control is on opposite lateral sides of the first control.
Furnish, however, teaches a deflectable tip catheter (as seen in Fig 3) comprising a first control 64+130+132+134+136 (Fig 4) that causes deflection of the catheter into a first curve (Para 40-43) and a second control 62+80+112+122 (Fig 4) that causes deflection of the catheter into a second curve (Para 33,34), wherein the second control is on opposite lateral sides of the first control (as described in Para 25, portion 80 of the second control surrounds wall 70 and legs 106 of portion 64 of the first portion) for the purpose of providing a handle that allows tip deflection in four directions, in two different planes, while using less overall parts and a simpler design than prior art handles (Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Martin to include the controls as ones where the second control is on opposite lateral sides of the first control, as taught by Furnish, for the purpose of providing a handle that allows tip deflection in four directions, in two different planes, while using less overall parts and a simpler design than prior art handles (Para 10).
Re claim 31, Martin as modified by Furnish in the rejection of claim 1 above discloses that the first control is longitudinally moveable inside the second control (because portions 62 and 80 of the second control are positioned longitudinally between portion 130 of the first control that engages with portion 136 of the first control, as seen in Fig 4 and described in Para 40, portion 130 of the first control longitudinally moves within portions 62 and 80 of the second control). The motivation for modification by Furnish is the same as applied in claim 1. 
Claims 1, 10-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PG PUB 2004/0044350) in view of van der Heide (US Pat 5,388,568).
Re claim 1, in a first interpretation of Martin (applying to claims 10-18 and 28 below), Martin discloses a deflectable tip catheter 10 (Fig 1) comprising: a first deflection region (the portion of shaft 11 that extends along the “secondary curve 46” as seen in Fig 2B; Para 62) operably deflectable into a first curve 46 (Fig 2A) via a first control 24 (Fig 1; Para 59), and a second deflection region (the portion of shaft 11 that extends along the “primary curve 40” as seen in Fig 2A; Para 61) operably deflectable into a second curve 40 (Fig 2B) via a second control 22 (Fig 1; Para 59), wherein the first deflection region is distal the second deflection region (as seen in Fig 2B), wherein the first deflection region is independently deflectable relative to the second deflection region (due to each region being controlled by its own actuator, Para 59), wherein the second deflection require is independently deflectable relative to the first deflection region (due to each region being controlled by its own actuator, Para 59), and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is in the proximal section, pulling on the second pullwire 124 creates a secondary curve in a section distal to the proximal section”).  Although Martin discloses that the controls “may take any suitable form including knobs, buttons, levers, switches, toggles, sensors or other devices” (Para 59), Martin does not explicitly disclose that the second control is on opposite lateral sides of the first control.
Van der Heide, however, teaches a deflectable tip catheter (as seen in Fig 1) comprising a first control 3b+5a+5b+8+9+13a+13b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 5a and 5b, shaft 8, knob 9, connecting blocks 13a and 13b) that causes deflection of the catheter into a first curve (Col 3, Lines 6-7)) and a second control 3a+4a+4b+6+7+11a+11b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 4a and 4b, hollow shaft 6, knob 7, connecting blocks 11a and 11b) that causes deflection of the catheter into a second curve (Col 3, Lines 6-7), wherein the second control is on opposite lateral sides of the first control (Col 2, Lines 53-60) as seen in Fig 1, portion 6 of the second control surrounds portions 8+6a of the first control) for the purpose of providing a catheter that can be operated without any problems with one hand (Col 1, Lines 54-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Martin to include the controls as ones where the second control is on opposite lateral sides of the first control, as taught by van der Heide, for the purpose of allowing the catheter to be operated without any problems with one hand (Col 1, Lines 54-59). 
Re claim 10, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the first deflection region is deflectable into the first curve when the second deflection region does not have the second curve (as seen in Fig 2A; due to the two regions being controlled by separate actuators, Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).
Re claim 11, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the first deflection region is deflectable into the first curve when the second deflection region has the second curve (as seen in Fig 2B; due to the two regions being controlled by separate actuators, Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).
Re claim 12, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the second deflection region is deflectable into the second curve when the first deflection region does not have the first curve (due to the two regions being controlled by separate actuators, Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).
Re claim 13, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the second deflection region is deflectable into the second curve when the first deflection region has the first curve (as seen in Fig 2B; due to the two regions being controlled by separate actuators, Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).
Re claim 14, Martin discloses that, when the first deflection region is deflected into the first curve and when the second deflection is deflected into the second curve, the first curve and the second curve are two segments of a single curve (the shape of 
Re claim 15, Martin discloses that, when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve each have the same radius of curvature 48,42 (Fig 2B,2A; Para 61 disclose the second radius of curvature is between approximately 0.125 to 1 inch and Para 62 disclose that the first radius of curvature is between approximately 0.05 to 0.75 inch; since these radii of curvature overlap in the range of 0.25 to 0.75 inch, this limitation is met) .  
Re claim 16, Martin discloses that, when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve has a first curve radius of curvature 48 (Fig 2A; Para 62) and the second curve has a second radius of curvature 42 (Fig 2B; Para 61), and wherein the first radius of curvature is different than the second radius of curvature (Para 61 disclose the second radius of curvature is between approximately 0.125 to 1 inch and Para 62 disclose that the first radius of curvature is between approximately 0.05 to 0.75 inch; since radius of curvature 42 can be greater than 0.75 inch and the radius of curvature 48 can be less than 0.125 inch, this limitation is met).  
Re claim 17, Martin discloses that the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a compound curve (as seen in Fig 2B; Para 62).  
Re claim 18, Martin discloses that the first deflection region abuts the second deflection region (as seen in Fig 2B).  
Re claim 28, Martin discloses a deflectable tip catheter 10 (Fig 1) comprising: a first deflection region (the portion of shaft 11 that extends along the “secondary curve 46” as seen in Fig 2B; Para 62) operably deflectable into a first curve 46 (Fig 2A) via a first control 24 (Fig 1; Para 59), and a second deflection region (the portion of shaft 11 that extends along the “primary curve 40” as seen in Fig 2A; Para 61) operably deflectable into a second curve 40 (Fig 2B) via a second control 22 (Fig 1; Para 59), wherein the first deflection region is distal the second deflection region (as seen in Fig 2B), wherein the first deflection region is independently deflectable relative to the second deflection region (due to each region being controlled by its own actuator, Para 59), and wherein the second deflection require is independently deflectable relative to the first deflection region (due to each region being controlled by its own actuator, Para 59). Although Martin discloses that the controls “may take any suitable form including knobs, buttons, levers, switches, toggles, sensors or other devices” (Para 59), Martin does not explicitly disclose that the second control comprises a lumen.
Van der Heide, however, teaches a deflectable tip catheter (as seen in Fig 1) comprising a first control 3b+5a+5b+8+9+13a+13b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 5a and 5b, shaft 8, knob 9, connecting blocks 13a and 13b) that causes deflection of the catheter into a first curve (Col 3, Lines 6-7)) and a second control 3a+4a+4b+6+7+11a+11b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 4a and 4b, hollow shaft 6, knob 7, connecting blocks 11a and 11b) that causes deflection of the catheter into a second curve (Col 3, Lines 6-7), wherein the 
Re claim 1, in a second interpretation of Martin (applying to claims 10-14, 17, 19-21 and 28 below), Martin discloses a deflectable tip catheter 10 (Fig 1) comprising: a first deflection region (the portion of shaft 11 that extends along the “angle theta 50” as seen in Fig 2C; Para 62) operably deflectable into a first curve 50 (Fig 2C) via a first control 26 (Fig 1; Para 59), and a second deflection region (the portion of shaft 11 that extends along “primary curve 40” as seen in Fig 2A; Para 61) operably deflectable into a second curve 40 (Fig 2A; Para 61) via a second control 22 (Fig 1; Para 59), wherein the first deflection region is distal the second deflection region (as seen in Fig 2C), wherein the first deflection region is independently deflectable relative to the second deflection region (due to each region being controlled by its own actuator, Para 59), wherein the second deflection region is independently deflectable relative to the first deflection region (due to each region being controlled by its own actuator, Para 59), and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is in the proximal section [proximal to attachment point 122]” and “a third pullwire 128 may be present which is fixedly attached to the shaft 11 at a distal attachment point 130 so that pulling the third pullwire 128 moves the distal end through an angle theta 50”).  Although Martin discloses that the controls “may take any suitable form including knobs, buttons, levers, switches, toggles, sensors or other devices” (Para 59), Martin does not explicitly disclose that the second control is on opposite lateral sides of the first control.
Van der Heide, however, teaches a deflectable tip catheter (as seen in Fig 1) comprising a first control 3b+5a+5b+8+9+13a+13b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 5a and 5b, shaft 8, knob 9, connecting blocks 13a and 13b) that causes deflection of the catheter into a first curve (Col 3, Lines 6-7)) and a second control 3a+4a+4b+6+7+11a+11b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 4a and 4b, hollow shaft 6, knob 7, connecting blocks 11a and 11b) that causes deflection of the catheter into a second curve (Col 3, Lines 6-7), wherein the second control is on opposite lateral sides of the first control (Col 2, Lines 53-60) as seen in Fig 1, portion 6 of the second control surrounds portions 8+6a of the first control) for the purpose of providing a catheter that can be operated without any problems with one hand (Col 1, Lines 54-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Martin to include the controls as ones where the second control is on opposite lateral sides of the first control, as taught by van der Heide, for the purpose of allowing the catheter to be operated without any problems with one hand (Col 1, Lines 54-59). 
Re claim 10, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the first deflection region is deflectable into the first curve when the second deflection region does not have the second curve (due to the two regions being controlled by separate actuators; Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).).
Re claim 11, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the first deflection region is deflectable into the first curve when the second deflection region has the second curve (as seen in Fig 2C; due to the two regions being controlled by separate actuators; Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).).
Re claim 12, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the second deflection region is deflectable into the second curve when the first deflection region does not have the first curve (as seen in Fig 2A; due to the two regions being controlled by separate actuators; Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).).
Re claim 13, Martin as modified by van der Heide in the rejection of claim 1 above discloses that the second deflection region is deflectable into the second curve when the first deflection region has the first curve (as seen in Fig 2C; due to the two regions being controlled by separate actuators; Para 59 of Martin and Col 2, Lines 57-59 of van der Heide).
Re claim 14, Martin discloses that, when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a single curve (the 
Re claim 17, Martin discloses that the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a compound curve (as seen in Fig 2C; Para 62).  
Re claim 19, Martin discloses that a catheter section (the section of shaft 11 that extends along the length of “secondary curve 46”, as seen in Fig 2B; Para 62) is between the first deflection region and the second deflection region (as seen in Fig 2C; Para 62).  
Re claim 20, Martin discloses that the catheter section between the first deflection region and the second deflection region is a third deflection region operably deflectable into a third curve 46 (Fig 2B; Para 62).  
Re claim 21, Martin discloses that the third deflection region is independently deflectable (due to it being controlled by its own actuator, separate from the actuators that control the first and second deflection regions; Para 59).  
Re claim 28, Martin discloses a deflectable tip catheter 10 (Fig 1) comprising: a first deflection region (the portion of shaft 11 that extends along the “angle theta 50” as seen in Fig 2C; Para 62) operably deflectable into a first curve 50 (Fig 2C) via a first control 26 (Fig 1; Para 59), and a second deflection region (the portion of shaft 11 that extends along “primary curve 40” as seen in Fig 2A; Para 61) operably deflectable into a second curve 40 (Fig 2A; Para 61) via a second control 22 (Fig 1; Para 59), wherein the first deflection region is distal the second deflection region (as seen in Fig 2C), wherein 
Van der Heide, however, teaches a deflectable tip catheter (as seen in Fig 1) comprising a first control 3b+5a+5b+8+9+13a+13b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 5a and 5b, shaft 8, knob 9, connecting blocks 13a and 13b) that causes deflection of the catheter into a first curve (Col 3, Lines 6-7)) and a second control 3a+4a+4b+6+7+11a+11b (Fig 1,2; Col 2, Lines 42-66 – toothed belt 3a, toothed wheels 4a and 4b, hollow shaft 6, knob 7, connecting blocks 11a and 11b) that causes deflection of the catheter into a second curve (Col 3, Lines 6-7), wherein the second control comprises a lumen (within “hollow shaft 6”, as seen in Fig 1 and Col 2, Line 50) within which the first control is received (as seen in Fig 1, portion 8 of the first control resides within portion 6 of the second control) for the purpose of providing a catheter that can be operated without any problems with one hand (Col 1, Lines 54-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Martin to include the controls as ones where the second control includes a lumen that the first control is within, as taught by van der Heide, for the purpose of allowing the catheter to be operated without any problems with one hand (Col 1, Lines 54-59). 
Claims 2, 3, 5, 22, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PG PUB 2004/0044350)/van der Heide (US Pat 5,388,568) in view of Sullivan et al. (PG PUB 2011/0206878). The following rejections pertain to both interpretations of Martin set forth above.
Re claims 2 and 3, Martin/van der Heide discloses all the claimed features except that the first and second deflection regions comprise a fluoroelastomer composite material fused with expanded polytetrafluoroethylene (ePTFE).  Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second deflection regions to comprise a fluoroelastomer composite material fused with ePTFE, as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Re claim 5, Martin discloses a hemostasis valve (Para 85), but is silent to the material of the hemostasis valve; thus, Martin/van der Heide does not explicitly disclose that the hemostasis valve comprises a fluoroelastomer composite material having expanded polytetrafluoroethylene (ePTFE).  Sullivan, however, teaches forming valves out of a fluoroelastomer composite material having ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hemostasis valve to comprise a 
Re claim 22, Martin discloses that the deflectable tip catheter comprises a shaft 11 (Fig 1) having a first layer 100 (Fig 11A), a second layer 102 (Fig 11A), and a third layer 105 (Fig 11A), wherein the second layer is between the first layer and the third layer (as seen in Fig 11A; Para 79). Martin/van der Heide does not disclose that at least one of the layers comprises a fluoroelastomer composite material fused with expanded polytetrafluoroethylene (ePTFE).  Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify one of the layers to comprise a fluoroelastomer composite material fused with ePTFE, as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16). 
Re claim 25, Martin discloses a composite tube comprising a first tube 100 (Fig 11A) and a second tube 105 (Fig 11A), but Martin/van der Heide does not disclose that the first tube comprises expanded polytetrafluoroethylene (ePTFE) and the second tube comprises a fluoroelastomer. Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the 
Re claim 26, Martin discloses that the first tube is fused with the second tube (Para 79).
Re claim 27, Martin discloses that the first tube is inside the second tube (as seen in Fig 11A). 
Re claim 29, Martin discloses a composite tube comprising a first tube 100 (Fig 11A) and a second tube 105 (Fig 11A), but Martin/van der Heide does not disclose that the first tube comprises expanded polytetrafluoroethylene (ePTFE) and the second tube comprises a fluoroelastomer. Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both tubes to comprise a fluoroelastomer composite material fused with ePTFE (thus resulting in each tube comprising both ePTFE and a fluoroelastomer), as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16). 
Response to Arguments
Applicant’s arguments filed 4/5/2021 have been considered but are moot in view of the present rejections that utilize Furnish and van der Heide in combination with previously cited Martin to teach the amended subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2011/0065990 to Verbeek discloses a deflectable tip catheter having a first control 71 that deflects a distal section 52 of the catheter and a second control 70 that surrounds the first control and deflects a more-proximal section 54 of the catheter (best seen in Fig 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783